DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended in view of applicant’s response filed 8/26/2021.  Claim 5 is canceled.  Therefore, claims 1-4 and 6-17 are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/104703 whose English equivalent is Saito et al.US 2019/0136383(Saito), and further in view of Kaneda et al. JP07-011454 (Kaneda).
Saito teaches a method of treating a zinc or zinc alloy plated surface with a conversion coating solution(abstract) comprising Cr(III) ions in an amount of 2-200g/l[0011], Zr ions in an amount of 1-300mmol/l[0012], where the molar ratio of Cr/Zr 0.1-2.5[0026].  The coating solution of Sato further comprises fluorine ions in an amount of 60-300mmol/l[0028], colloidal silica in an amount of 0.1.0-3.0g/l[0033], phosphorus compound in an amount of 0.01-1.0g/l[0034]  and carboxylic acids in an amount of 0.1-10g/l[0029], and water-soluble metal salts such as Al, Ti, Mo, V, Ce and W in an amount 
However, Saito does not explicitly teach that the colloidal silica is chain colloidal silica.
Kaneda teaches incorporating chain colloidal silica having a length of 25-250nm (abstract) into a Cr(III) containing conversion coating solution to improve corrosion resistance and paint adhesion[0021-0023].
Regarding claims 1-4, 6-9 and 12-17, it would have been obvious to have incorporated the chain colloidal silica having a length 25-250nm as taught by Kaneda into the conversion coating solution of Saito in order to achieve excellent corrosion resistance and paint adhesion as taught by Kaneda.  
Additionally, the coating solution component concentrations and pH as taught by Saito in view of Kaneda encompass the claimed coating solution component concentrations and pH.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05. 
Furthermore, Saito teaches that the source of Zr may be zirconium nitrate[0025].  Since Zr is present in Saito’s coating solution in an amount of 1-300mmol/l, one of ordinary skill in the art would have expected that the nitrate concentration to be 4-1200mmol/l, which would have encompassed the claimed nitrate ions amount.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claims 10-11, since the length of the chain colloidal silica in the coating solution of Saito in view of Kaneda is 25-250nm, one of ordinary skill in the art .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 in the response filed 8/16/2021 have been considered but they are not persuasive.
In the remarks, applicant argues that the chain colloidal silica of Kaneda cannot be incorporated into Saito because Kaneda teaches that only the synergistic effect of a 5 component chain colloidal silica containing bath, which also include Cr(VI), would provide the desirable corrosion resistance.
The examiner does not find applicant’s argument convincing because Kaneda additionally teaches the contribution of each of the component.  Kaneda teaches that chain colloidal silica affects provides excellent corrosion resistance and paint adhesion[0021-0023].  One of ordinary skill in the art would have found it obvious to have incorporated the chain colloidal silica as taught by Kaneda into the Cr(III) coating solution of Saito in order to further improve the corrosion resistance and paint adhesion as taught by Kaneda.  
Although Kaneda talks about synergistic effect of the components in its coating solution, it does not discourage one of ordinary skill in the art from incorporating the chain colloidal silica of Kaneda.  It is common, in the art of the conversion coating, to have coating compositions with multiple components so that the best result can be achieved in an application.  However, it does not discredit the contribution of each of the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamaguchi et al. US 2010/0239773 teaches an aqueous trivalent Cr conversion coating composition comprising chain colloidal silica[0028], nitrate ions[0026] and an additional metal component such as Zr[0016].
Yamaguchi US 2015/0135988 teaches a method of treating a zinc or zinc alloy plated surface with a conversion coating solution comprising Cr(III) ions in an amount of 0.5-20g/l[0009], Zr ions in an amount of 0.1-5g/l[0012], Al-modified colloidal silica particles in an amount of 5-50g/l[0007].  The pH of the conversion coating solution is in a range of 1-5[0018].
EP 3301205 teaches a method of treating a Zn or Zn alloy coated steel with a coating composition comprising trivalent Cr and Zr and a Zr/Cr ratio of 0.8:1 to 2.0:1, wherein the pH of the coating solution is 3-5(abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733